The writ of error brings for review a judgment in habeas corpus proceedings remanding petitioner to custody for the execution of a warrant of extradition to the State of Georgia.
The defense to the execution of the warrant was that the accused was not in the State of Georgia at the time *Page 792 
the alleged offense was committed. The affidavit attached to the requisition of Governor Talmadge of Georgia alleges the offense to have been committed on the 28th day of March, 1936, in Clinch County, Georgia. There was evidence produced, however, showing that offense was committed on the 22nd day of March, 1936, and an affidavit was made before the Judge of the County Court of Clinch County, Georgia, by the alleged victim on March 23rd, 1936, charging the accused with the commission of the offense on the 22nd day of March, 1936. The accused admitted that he was in Clinch County, Georgia, at the home of the alleged victim on the 22nd day of March, 1936. So the evidence fails to establish the fact that the accused was not at the place the crime was alleged to have been committed when the crime was committed, if the crime was committed.
During the progress of the hearing one J.H. Ellis was introduced as a witness. He testified that he made an affidavit before the Judge of the County Court of Clinch County, Georgia, on the 23rd day of March, 1936, in words and figures as follows:
"GEORGIA, CLINCH COUNTY.
"Personally came Joseph H. Ellis, who on oath sayeth that Eddie Carter did on the 22nd day of March in the year 1936, in the County aforesaid, commit the offense of burglary and this deponent makes this affidavit that a warrant may issue for his arrest.
"JOSEPH H. ELLIS.
"Sworn to and subscribed before me this 23rd day of March, 1936.
"E.J. SMITH,
"Judge, County Court, Clinch County, Georgia.
"(SEAL)." *Page 793 
Ellis testified that he signed the affidavit which was exhibited and introduced in evidence over the objection of the petitioner. Petitioner contends that the judgment should be reversed because of the error committed in allowing the introduction of the affidavit. We see no reversible error in this action. The whole matter was before the Court and the sole question to be determined was whether or not the accused was in Clinch County, Georgia, at the time the crime was committed, if the crime of burglary was committed.
It is true that the affidavit attached to the warrant of extradition alleged the offense to have been committed on the 28th day of March, but the evidence before the Circuit Judge shows that the offense, if committed at all, was committed on the 22nd day of March, 1936. That the offense was committed on the 22nd day of March, 1936, could be proved under an affidavit charging the offense to have been committed on the 28th day of March, 1936, is beyond question. So it appears that the accused failed to meet the burden of proving that he was not in the demanding jurisdiction at the time the crime was allegedly committed.
ELLIS, P.J., and TERRELL, J., concur.